   Case: 1:19-cv-08402 Document #: 58 Filed: 01/19/21 Page 1 of 15 PageID #:433




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ILLINOIS
                         EASTERN DIVISION

                                           )
  MARY CRUMPTON, individually
                                           )
  and on behalf of all others similarly
                                           )
  situated,
                                           )
                                               No. 19 C 8402
                                           )
           Plaintiff,
                                           )
                                               Judge Virginia M. Kendall
                                           )
          v.
                                           )
  OCTAPHARMA PLASMA, INC.,                 )
                                           )
           Defendant.                      )


                    MEMORANDUM OPINION AND ORDER

      Plaintiff Mary Crumpton filed this proposed class action against a plasma-

donation company, Octapharma Plasma, Inc. (“Octapharma”). Crumpton alleges

Octapharma violated the Illinois Biometric Information Privacy Act (“BIPA”). 740

ILCS 14/1, et seq.; (Dkt. 1-1).    BIPA prohibits private entities from collecting

“biometric identifiers”—including fingerprints—from a person unless the entity

obtains informed, written consent and provides certain disclosures. 740 ILCS

14/15(b). Crumpton alleges Octapharma violated BIPA § 15(b) by using a donor-

identification system that relied upon the collection, storage, and use of donors’

fingerprints and biometric information without proper written consent and without

making required disclosures. (Dkt. 1-1).

      Crumpton moves to strike Octapharma’s First and Second Affirmative

Defenses, raised in Octapharma’s answer. (Dkt. 43). For the reasons set forth below,

the motion is granted in part and denied in part.

                                     Page 1 of 15
    Case: 1:19-cv-08402 Document #: 58 Filed: 01/19/21 Page 2 of 15 PageID #:434




                                        BACKGROUND

       When considering a motion to strike an affirmative defense, courts must take

as true all facts alleged in the defense and construe all reasonable inferences in

favor of the defendant. 1 See, e.g., Mittelstaedt v. Gamla-Cedron Orleans LLC, No.

12 C 5131, 2012 WL 6188548, at *1 (N.D. Ill. Dec. 12, 2012).

       Plasma, a component of human blood, is used to create life-saving treatments

and therapies for patients suffering various maladies.                  (Dkt. 16 at 15 ¶¶ 1–2).

Octapharma, a company incorporated in Delaware and headquartered in North

Carolina, operates a nationwide chain of blood plasma donation centers. (Dkt. 16 at

1 ¶ 1, 3 ¶ 9). Before donating plasma for the first time, Octapharma requires donors

to provide a scan of their fingerprint. (Dkt. 16 at 1 ¶ 2). Using this fingerprint scan,

Octapharma creates a biometric template as a method of positively identifying

individual donors. (Dkt. 16 at 22 ¶ 12). A donor’s biometric template is associated

with a Donor History Record which includes his or her donation history, results of

health screening exams and blood testing, and interviews and questionnaires. (Dkt.

16 at 22 ¶¶ 12–15, 26 ¶¶ 30). Octapharma requires donors to scan their fingerprint

each time they donate plasma. (Dkt. 16 at 23 ¶ 15).

       Crumpton is an Illinois citizen who donated plasma at Octapharma between

June 2017 and August 2018 and submitted a scan of her fingerprint to do so. (Dkt.

16 at 3¶ 8, 8 ¶¶ 28–29). Crumpton filed suit against Octapharma on behalf of a

putative class in the Circuit Court of Cook County on December 2, 2019 alleging


1At the request of the parties, the Court also accepts as true the facts alleged in the Declaration of
Monica H. Byrd attached to Octapharma’s Response. (Dkt. 45-1; Dkt. 51 at 11 n. 1).

                                            Page 2 of 15
   Case: 1:19-cv-08402 Document #: 58 Filed: 01/19/21 Page 3 of 15 PageID #:435




violation of BIPA § 15(a) and § 15(b).     (Dkt. 1-1).   The action was subsequently

removed to federal court on December 23, 2019. (Dkt. 1). Presently before this Court

is Crumpton’s cause of action under BIPA § 15(b) in which Crumpton alleges

Octapharma failed to obtain donors’ informed consent or make required disclosures

prior to obtaining the fingerprint template. (Dkt. 1-1 ¶ 41).

      In its Answer, Octapharma raised various affirmative defenses, the first two

of which are the subject of this motion. Octapharma’s First Affirmative Defense is

that BIPA is preempted by federal law, specifically the Food, Drug, and Cosmetics

Act (“FDCA”), the Public Health Act, and the regulations promulgated by the Food

and Drug Administration (“FDA”) under those laws. (Dkt. 16 at 30–31 ¶¶ 50–56).

Octapharma’s Second Affirmative Defense is that it is exempt from BIPA. (Dkt. 16

at 31–32 ¶¶ 57–60). Crumpton moves to strike both the First and Second Affirmative

Defense. (Dkt. 43).

                                LEGAL STANDARD

      Motions to strike are governed by Federal Rule of Civil Procedure 12(f), which

provides “[t]he court may strike form a pleading an insufficient defense[.]” Fed. R.

Civ. P. 12(f). Motions to strike are generally disfavored and affirmative defenses “will

be stricken only when they are insufficient on the face of the pleadings.” Heller Fin.,

Inc. v. Midwhey Powder Co., Inc., 883 F.2d 1286, 1294 (7th Cir. 1989). A court should

only strike an affirmative defense if it appears beyond a reasonable doubt the pleader

can prove no set of facts in support of his defense that would plausibly entitle him to

relief. See, e.g., Mittelstaedt, No. 12 C 5131, 2012 WL 6188548, at *2. To survive a



                                      Page 3 of 15
     Case: 1:19-cv-08402 Document #: 58 Filed: 01/19/21 Page 4 of 15 PageID #:436




motion to strike, an affirmative defense must satisfy a three-part test: “(1) the matter

must be properly pleaded as an affirmative defense; (2) the matter must be

adequately pleaded under the requirements of Federal Rules of Civil Procedure 8 and

9; and (3) the matter must withstand a Rule 12(b)(6) challenge.” Sarkis’ Café, Inc. v.

Sarks in the Park, LLC, 55 F. Supp. 3d 1034, 1039 (N.D. Ill. 2014). Bare legal

conclusions are insufficient and must be stricken. Heller, 883 F.2d at 1294–95

(granting motion to strike affirmative defenses where defendants omitted any short

and plain statement of facts and failed to allege necessary elements of a claim). A

majority of district court decisions in this circuit apply the pleading standards set

forth in Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007), and Ashcroft v. Iqbal, 556

U.S. 662 (2009), to affirmative defenses, and this Court will do so as well. See Maui

Jim, Inc. v. SmartBuy Guru Enters., 286 F. Supp. 3d 926, 938 (N.D. Ill. 2019)

(collecting cases).

                                   DISCUSSION

A.     Timeliness

       Under Rule 12(f), a party seeking to strike an affirmative defense must file a

motion within 21 days of being served with the challenged pleading. Fed. R. Civ. P.

12(f)(2). Octapharma filed its Answer on February 3, 2020, meaning Crumpton’s

deadline to move to strike an affirmative defense was February 24, 2020. (Dkt. 16).

However, the Court issued a stay pending the Seventh Circuit’s decision regarding

standing in Bryant v. Compass Grp., No. 20-1443 on February 13, 2020. (Dkt. 21).

This stay was lifted on May 8, 2020. (Dkt. 31). Accounting for the 9 days elapsed



                                      Page 4 of 15
     Case: 1:19-cv-08402 Document #: 58 Filed: 01/19/21 Page 5 of 15 PageID #:437




prior to the February 13th stay, the new deadline for Crumpton to move to strike was

May 21, 2020. Crumpton filed the present motion to strike on May 28, 2020. (Dkt.

36 at1). However, in response to the ongoing COVID-19 pandemic, the Northern

District of Illinois issued a series of General Orders extending “all deadlines [in civil

cases], whether set by the court or by the Rules of Civil Procedure or Local Rules.”

See Amended General Order 20-0012 dated March 16, 2020 (extending all deadlines

by 21 days); Second Amended General Order 20-0012 dated March 30, 2020

(extending all deadlines by an additional 28 days); Third Amended General Order

dated April 24, 2020 (extending all deadlines by an additional 28 days).

        Even imagining Crumpton’s motion to strike was untimely, Rule 12 empowers

a court to act on its own to strike insufficient defenses. Fed. R. Civ. P. 12(f)(1). A

court acting under Rule 12(f)(1) has the discretion “to consider a motion to strike at

any point in a case” when the court’s attention “was prompted by an untimely filed

motion.” Williams v. Jader Fuel Co., 944 F.2d 1388, 1399 (7th Cir. 1991). This Court

therefore addresses the merits of Crumpton’s motion.

B.      First Affirmative Defense: Preemption

       Preemption, rooted in the Supremacy Clause, recognizes Congress’s power to

preempt or invalidate state laws through federal legislation. Oneok, Inc. v. Learjet,

Inc., 575 U.S. 373, 376–77 (2015). Congress may do so expressly in the statutory

language or implicitly through conflict preemption or field preemption.               Id.

Congressional purpose “is the ultimate touchstone in every preemption case” and

courts presume state police power has not been preempted. Medtronic, Inc. v. Lohr,



                                      Page 5 of 15
   Case: 1:19-cv-08402 Document #: 58 Filed: 01/19/21 Page 6 of 15 PageID #:438




518 U.S. 470, 485 (1996).    Here, Octapharma argues express, conflict, and field

preemption all apply and bar the claims against it under BIPA. (Dkt. 45 at 8–13).

      1.     Express Preemption

      Express preemption exists when Congress “declares its intention to preempt

state regulation through a direct statement in the text of federal law.”           C.Y.

Wholesale, Inc. v. Holcomb, 965 F.3d 541, 546 (7th Cir. 2020) (quoting Fifth Third

Bank ex rel. Trust Officer v. CSX Corp., 415 F.3d 741, 745 (7th Cir. 2015)).

Octapharma argues the Medical Device Amendments of 1976 (“MDA”) applies to

Octapharma’s donor management software system (“DMS”) and plasmapheresis

device (“PCS”) and expressly preempts BIPA. (Dkt. 45 at 9–11). The MDA includes

an express preemption provision that states:

      No State . . . may establish or continue in effect with respect to a
      device intended for human use any requirement: (1) which is different
      from, or in addition to, any requirement applicable under this chapter
      to the device, and (2) which relates to the safety or effectiveness of the
      device or to any other matter included in a requirement applicable to
      the device under this chapter.

21 U.S.C. § 360k(a) (emphasis added). While the MDA regulates medical devices,

BIPA regulates “private entit[ies] in possession of biometric identifiers or biometric

information”, in this instance, Octapharma. 740 ILCS 14/15.         BIPA imposes no

requirements upon Octapharma’s DMS or PCS, only upon Octapharma itself.

Moreover, BIPA’s requirements are only triggered by the collection of biometric

identifiers, which the MDA does not mandate. Express preemption is inapplicable.




                                     Page 6 of 15
   Case: 1:19-cv-08402 Document #: 58 Filed: 01/19/21 Page 7 of 15 PageID #:439




      2.     Conflict Preemption

      To establish conflict preemption, Octapharma “must show either that it would

be ‘impossible’ . . . to comply with both state and federal law or that state law . . .

constitutes an ‘obstacle’ to satisfying the purpose and objectives of Congress.” C.Y.

Wholesale, Inc., 965 F.3d at 546 (quoting Nelson v. Great Lakes Educ. Loan Servs.,

Inc., 928 F.3d 639, 650 (7th Cir. 2019)).            Octapharma bears the burden of

demonstrating that applying BIPA would do “‘major damage’ to clear and substantial

federal interests.” Id. (citing Patriotic Veterans, Inc. v. Indiana, 736 F.3d 1041, 1049

(7th Cir. 2013)). Absent “the clear and manifest purpose of Congress,” courts should

not find conflict preemption. Id. (quoting Arizona v. U.S., 567 U.S. 387, 400 (2012)).

      Octapharma points to no federal statute or regulation incompatible with

simultaneous compliance with BIPA. BIPA applies only when an entity collects

biometric information; the FDCA does not require Octapharma to collect or use

biometric information. See, e.g., Marsh and Hilson v. CSL Plasma, Inc., No. 19 C

6700, 2020 WL 7027720, at *5 (N.D. Ill. Nov. 30, 2020). Although the FDCA does

require screening procedures for identity, it does not prescribe an exclusive or

preferred method. 80 Fed. Reg. 29, 869 (May 22, 2015) (“[W]e have not specified the

means of establishing proof. We believe that photographic identification, a valid

driver’s license, valid biometric means, or other means can be useful in establishing

the donor’s identity.”). Octapharma’s decision to use biometric information, or

assessment that such a method is superior to the alternatives, does not alter the fact

that it is not required by federal law. (Dkt. 45 at 12). Octapharma may satisfy both



                                      Page 7 of 15
   Case: 1:19-cv-08402 Document #: 58 Filed: 01/19/21 Page 8 of 15 PageID #:440




federal law and BIPA by using an alternate method of proving donor identity.

Conflict preemption, then, does not apply.

      3.     Field Preemption

      “Field preemption is rare.” Nelson, 928 F.3d at 651. Field preemption occurs

“when federal law occupies a ‘field’ of regulation ‘so comprehensively that it has left

no room for supplementary state legislation.” Id. at 651–52 (quoting Int’l Ass’n of

Machinists Dist. Ten v. Allen, 904 F.3d 490, 498 (7th Cir. 2018)). The FDA “did not

intend its regulation to be exclusive” in the plasma-donation industry. Hillsborough

County, Fla. v. Automated Med. Labs., Inc., 471 U.S. 707, 714 (1985) (citing 38 Fed.

Reg. 19365 (1973) (“These regulations are not intended to usurp the power of State

or local authorities to regulate plasmapheresis procedures in their localities.”)). The

FDA’s statement is “dispositive on the question of implicit intent to pre-empt unless

either the agency’s position is inconsistent with clearly expressed congressional

intent . . . or subsequent developments reveal a change in that position.” Id. at 714–

15. Octapharma’s cursory reference to the FDA’s health and safety-based goals and

observation that BIPA is “wholly distinct from plasmapheresis regulation” falls short

of altering the scope of the FDCA as expressed by the FDA. (Dkt. 45 at 7–8; 11–12).

Octapharma has not demonstrated that Congress occupied the entire field of either

the plasma donation industry or biometric privacy such that BIPA is preempted.

Field preemption is inapplicable.

      Crumpton’s motion to strike Octapharma’s First Affirmative Defense is

granted with prejudice.



                                     Page 8 of 15
     Case: 1:19-cv-08402 Document #: 58 Filed: 01/19/21 Page 9 of 15 PageID #:441




C.     Second Affirmative Defense: Octapharma is Excepted from BIPA

       Octapharma’s Second Affirmative Defense is that it is excepted from BIPA

because its records are subject to HIPAA, the biometric identifiers are collected in a

“health care setting” and “collected, used, or stored for health care treatment”, and

are used to “validate scientific testing or screening”. (Dkt. 16 at 31–32 ¶¶ 57–60; Dkt.

45 at 13–16).

       1.       Subject to HIPAA

       Under BIPA, biometric identifiers do not include “information collected, used,

or stored for health care treatment, payment, or operations under the federal Health

Insurance Portability and Accountability Act of 1996.” 740 ILCS 14/10. Octapharma

argues that, because it is a licensed clinical laboratory under the Clinical Laboratory

Improvements Act (“CLIA”) and Illinois’s Laboratory and Blood Bank Act (“Illinois

Laboratory Act”), it “may be required to disclose its laboratory testing results of a

donor subject to HIPAA.” (Dkt. 45 at 15–16). At the outset, Crumpton seeks to

judicially estop Octapharma from forwarding this argument. (Dkt. 43 at 10). Judicial

estoppel is a common-law doctrine that prohibits a party from asserting a claim in a

legal proceeding that is inconsistent with a claim taken by that party in a previous

proceeding. New Hampshire v. Maine, 532 U.S. 742, 749 (2001). The doctrine makes

litigants “‘choose one position irrevocably,’” thereby “‘rais[ing] the cost of lying.’”

Cannon-Stokes v. Potter, 453 F.3d 446, 448 (7th Cir. 2006) (quoting Chaveriat v.

Williams Pipe Line Co., 11 F.3d 1420, 1428 (7th Cir. 1993)).        Courts invoke the

doctrine at their discretion, and the “circumstances under which [it] may be invoked



                                      Page 9 of 15
  Case: 1:19-cv-08402 Document #: 58 Filed: 01/19/21 Page 10 of 15 PageID #:442




are probably not reducible to any general formulation of principle.” New Hampshire,

532 U.S. at 749. Courts generally assess three factors to determine whether applying

judicial estoppel is appropriate. First, the party’s later position must be “clearly

inconsistent” with its previous position. Id. at 750. Second, courts consider whether

the party succeeded in persuading a court to accept its earlier position, “so that

judicial acceptance of an inconsistent position in a later proceeding would create ‘the

perception that either the first or the second court was mislead.’” Id. (quoting

Edwards v. Aetna Life Ins. Co., 690 F.2d 565 (6th Cir. 1982)). Third, courts consider

“whether the party seeking to assert an inconsistent position would derive an unfair

advantage or impose an unfair detriment on the opposing party if not estopped.” Id.

      Octapharma’s current position with respect to the applicability of HIPAA

regulations is not “clearly inconsistent” with positions adopted in other cases.

Octapharma’s argument is distinct from its position on motion to dismiss in Levorsen

v. Octapharma Plasma, Inc., an action under Title III of the Americans with

Disabilities Act (“ADA”) in which Octapharma contested whether it was a “place of

public accommodation” under the ADA. No. 2:12-cv-325, Dkt. 10 at 3. In Levorsen,

Octapharma argued it was not a “professional office of a health care provider” under

the ADA because “plasma donation centers do not provide ‘health care services’ and

its donors are not ‘patients.’” Id., Dkt. 10 at 8. The “plasma donation centers are

exempt from HIPAA requirements” language Crumpton identifies is plucked from a

parenthetical in service of this point about Octapharma’s status as a health care




                                     Page 10 of 15
  Case: 1:19-cv-08402 Document #: 58 Filed: 01/19/21 Page 11 of 15 PageID #:443




provider. Id., Dkt. 10 at 8. Octapharma is not estopped from making its HIPAA

argument.

      Octapharma’s Second Affirmative Defense inadequately pleads a connection

between collecting a biometric template from donors on the front end and how that

template is “collected, used, or stored for health care treatment, payment, or

operations under [HIPAA].” 740 ILCS 14/10. Octapharma’s claim that it is subject

to the CLIA and the Illinois Laboratory Act which are, in turn, subject to HIPAA does

not elucidate the matter. (Dkt. 16 at 31 ¶ 60). First, it is unclear that the Illinois

Laboratory Act is subject to HIPAA. Other than borrowing a few definitions from

HIPAA, the Illinois Laboratory Act merely provides that “laboratory test results may

be reported or transmitted to: . . . (3) an electronic health information exchange for

the purposes of transmitting, using, or disclosing clinical laboratory test results in

any manner required or permitted by HIPAA.” 210 ILCS 25/7-102(a)(3) (emphasis

added); see also 210 ILCS 25/2-134–37. This provision is permissive, not compulsory.

Second, Octapharma does not explain how the fact that its compliance under CLIA

with respect to its records extends to biometric templates collected from donors for

identification. (Dkt. 43 at 15–16). With respect to Octapharma’s argument that it is

subject to HIPAA and thus exempt from BIPA, Crumpton’s motion to strike the

Second Affirmative Defense is granted without prejudice.

      2.     “Patient” in a “Health Care Setting”

      BIPA does not apply to “information captured from a patient in a health care

setting.” 740 ILCS 14/10. Crumpton seeks to estop Octapharma from arguing the



                                    Page 11 of 15
   Case: 1:19-cv-08402 Document #: 58 Filed: 01/19/21 Page 12 of 15 PageID #:444




biometric identifiers it collects fall within this exception because they are collected

along with medical information provided by a donor. (Dkt. 43 at 11–12; Dkt. 45 at

13). Here, Octapharma makes an argument regarding the scope of BIPA’s statutory

text.   This position is not inconsistent with Octapharma’s arguments in either

Levorsen or Maley v. Octapharma Plasma, Inc., another case arising under the ADA

in which Octapharma argued it was not a place of public accommodation. See No. 12-

13892, Dkt. 6 at 8–9. In both Levorsen and Maley, Octapharma argued it was not a

health care provider under the ADA. See Levorsen, No. 2:12-cv-325, Dkt. 10 at 8 (“[A]

plasma collection center is not a ‘health care provider’ as a matter of federal law.”)

(emphasis added); Maley, No. 12-13892, Dkt. 6 at 11. Crumpton has not identified

any position regarding the scope of the BIPA exception, which Octapharma contends

does not track HIPAA’s Privacy Rule definitions, which justify judicial estoppel. (Dkt.

45 at 13–14).

        The crux of this argument is twofold: donors are “patients” and Octapharma

collects the fingerprint templates “in a health care setting.” Leaving aside the

ultimate merit of the argument, Octapharma plead sufficient facts to survive a

motion to strike. BIPA does not define the term “patient” and Crumpton does not

offer a definition, relying instead upon the semantic distinction between donors and

patients in the Answer. (Dkt. 16 at 15 ¶ 1, 16 ¶ 6, 22 ¶ 12). Absent guidance from

the Illinois legislature or the briefing, the common definition of the term “patient”

controls: An “individual awaiting or under medical care and treatment” or “the

recipient of any of various personal services.”        Merriam Webster, “Patient”,



                                     Page 12 of 15
  Case: 1:19-cv-08402 Document #: 58 Filed: 01/19/21 Page 13 of 15 PageID #:445




https://merriam-webster.com/dictionary/patient (last visited January 4, 2020).

Octapharma alleges it assesses the donor’s “health vitals and characteristic,”

conducts initial and annual        “head-to-toe physical examination[s],” provides

counseling “for vital results that are repeatedly out-of-limit,” and, when appropriate,

“provides documentation, including copies of [] test results, so that the donor can take

the information to their physician.” (Dkt. 45-1 ¶¶ 14, 37, 39, 47, 70). Crumpton has

not demonstrated beyond a reasonable doubt that Octapharma can prove no set of

facts indicating donors are also patients under BIPA. See, e.g., Mittelstaedt, No. 12

C 5131, 2012 WL 6188548, at *2.

      Neither does BIPA define the term “health care.”            The disjunctive “or”

separating the “health care setting” and “information collected, used, or stored for

health care treatment” clauses of the exception render the HIPAA Privacy Rule

definitions uninstructive. 740 ILCS 14/10. For want of other guidance, the common

meaning of “health care” as “efforts made to maintain or restore physical, mental, or

emotional well-being especially by trained and licensed professionals[]” applies.

Merriam Webster, “Health Care”, https://merriam-webster.com/dictioanry/health-

care (last visited January 4, 2020). From this definition, it is not clear that the donor

must be the beneficiary of such efforts for the donation to take place in a “health care

setting.” Octapharma alleges the fingerprint templates are collected along with the

donor’s medical information, including their personal health history and health-

affecting conduct. (Dkt. 45-1 ¶¶ 14–15, 24–28). A medical screener takes the donor’s

vials and, if the results are “repeatedly out-of-limits”, a physician substitute counsels



                                      Page 13 of 15
  Case: 1:19-cv-08402 Document #: 58 Filed: 01/19/21 Page 14 of 15 PageID #:446




the donor. (Dkt. 45-1 ¶ 39). Donors also receive a “head-to-toe physical examination”

by a Medical Director of physician substitute. (Dkt. 45-1 at 42, 47–48). Finally, the

donor’s blood and plasma are tested for “relevant transfusion-transmitted infections”

and, should a test yield a positive result, Octapharma contacts the donor, requests

the donor return to the facility where they are counseled by a Medical Director or

physician substitute and provided documentation, “including copies of the test

results, so that the donor can take the information to their physician.” (Dkt. 45-1

¶¶ 67–70). These allegations are sufficient to survive a motion to strike. With respect

to Octapharma’s argument the biometric identifiers are “captured from a patient in

a health care setting,” Crumpton’s motion to strike is denied.

      3.     “Validates Scientific Testing or Screening”

      Under BIPA, biometric identifiers do not include:

      [A]n X-ray, roentgen process, computed tomography, MRI, PET scan,
      mammography, or other image or file of the human anatomy used to
      diagnose, prognose, or treat an illness or other medical condition or to
      further validate scientific testing or screening.

740 ILCS 14/10.     Octapharma argues the fingerprint templates fall under this

exception because they are “collected to validate the donor’s identity for the medical

screening and the ‘scientific testing’ of their blood and plasma” and serves to “‘further

validate’ those processes and donor’s test results.” (Dkt. 45 at 16). Ultimately,

Octapharma’s allegations amount to the biometric templates are used to “ensure the

positive identification of [] donors” and associate donors with their medical records.

(Dkt. 45-1 ¶¶ 17–19).      Octapharma does not allege the biometric identifiers

themselves are integral to screening or testing the donor or their plasma or blood for

                                      Page 14 of 15
  Case: 1:19-cv-08402 Document #: 58 Filed: 01/19/21 Page 15 of 15 PageID #:447




any condition or disease. Moreover, validating donor identity is not the same as

validating the underlying testing or screening.

      With respect to Octapharma’s argument that the fingerprint templates are

used to validate medical screening and scientific testing and thus exempt from BIPA,

Crumpton’s motion to strike the Second Affirmative Defense is granted without

prejudice.

                                   CONCLUSION

      For the foregoing reasons, Crumpton’s Motion to Strike Defendant’s First and

Second Affirmative Defenses is granted in part and denied in part.         (Dkt. 43).

Octapharma’s First Affirmative Defense, as well as its arguments within the Second

Affirmative Defense that it is subject to HIPAA and that the biometric templates are

used to validate medical screening and scientific testing, are stricken. To the extent

Octapharma argues within the Second Affirmative Defense the biometric templates

are obtained from patients in a health care setting, Crumpton’s Motion to Strike

Defendant’s First and Second Affirmative Defense is denied.

      The Court grants Octapharma leave to amend its Answer consistent with this

Opinion, if possible, within 21 days of the filing of this Opinion.




                                         ____________________________________
                                         Virginia M. Kendall
                                         United States District Judge
Date: January 19, 2021




                                      Page 15 of 15
